DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on October  20, 2021 is acknowledged.

Election/Restrictions
Applicant elected with traverse Species 26 (figure 31A) in the reply filed on October 13, 2020. 
The requirement was still deemed proper and was therefore made FINAL in the Office action mailed on November 9, 2020.

Claim Rejections - 35 USC § 112
Claims 10-12 and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 10 recites the limitation “to move the applicator arm...to a position adjacent to the first row of plants to apply the fluid in the rhizosphere.”  Even though the Summary section of the Specification recites “…at least one applicator are disposed in a rhizosphere of plants,” the Specification taken as a whole does not teach or disclose how the at least one applicator is moved/positioned to apply the fluid in the rhizosphere.  The term rhizosphere is defined as: the area of soil that surrounds the roots of a plant and is altered by the plant's root growth, nutrients, respiration, etc.  Dictionary.com.  The specification and the drawings provide not disclosure of how the at least one applicator is positioned to apply the fluid in the soil that surrounds the roots of a plant and is altered by the plant's root growth, nutrients, respiration, etc. 
Claims 1-3 and 7-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "operation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, lines 3-4, the recitation “a first row of plants and a second adjacent row of plants” appears to be a double inclusion of the “plants in rows” recited in line 1.
The term “adjacent” in claim 1 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “adjacent” is defined as: near.  Dictionary.com.  .
In claim 1, line 7, the recitation “operation” appears to be a double inclusion of the “operation” recited in line 3.
Claim 1 recites the limitation "the first and second rows of plants" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the first and second row of plants" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the second row of plants" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “adjacent” in claim 10 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “adjacent” is defined as: near.  Dictionary.com.  The terms “adjacent” and “near” are subjective terms.  The position/distance limited by the claim is uncertain.
Claim 11 recites “a first applicator arm actuated by a first actuator and a second applicator arm actuated by a second actuator.”  Claim 12 recites the limitation “both the first applicator arm and the second applicator arm are actuated by the actuator.  Claim 11 and claim 12 appear to define two mutually exclusive embodiments/features.  It is uncertain how both claims can be readable on elected Species 26 (figure 31A). 

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 9, 13 and 24 (as best understood) is/are rejected under 35 U.S.C. 102(a) as being anticipated by Muff (2013/0043326). 
Regarding claims 1-3, 9 and 13, Muff discloses a fluid applicator for applying fluid to plants in rows (paragraph 0003, line 3) having a row (row beneath the second liquid placement apparatus 18 from the left in figure 1) between the plants in a field comprising:
a vertical support 22 or a frame to be positioned during operation between a first row of plants (the left most row of plants) and a second adjacent row of plants (row to the right of the second liquid placement apparatus from the left);
at least one applicator arm 18 (left most liquid placement apparatus 18) connected to the vertical support or the frame;
a first nozzle (outlet of hose162a) disposed on the at least one applicator arm to apply fluid to a rhizosphere of the first row of plants during operation;
a second nozzle (outlet of hose 162b) disposed on the at least one applicator arm to apply fluid towards (in the direction of) a middle of the row (row beneath the second liquid placement apparatus 18 from the left in figure 1) between the first and second rows of plants (hose 162b is angled in the direction of the middle on the row under the second liquid placement apparatus 18 from the left in figure 1);
wherein the second nozzle is disposed on the applicator arm to spray the fluid towards the middle of the row between the first and second row of plants (“to spray…” indicates intended use and the second nozzle of Muff has the capability to spray by increasing the pressure supplied to the second nozzle), and the first nozzle is disposed at a discharge end (downstream end) of the applicator arm to spray the fluid to the rhizosphere of the plants (“to spray…” 
wherein the plants in rows comprises the first row of plants (row of plants left of the left most liquid placement apparatus 18) and the second row of plants (row of plant between the left most liquid placement apparatus 18 and the third liquid placement apparatus 18), wherein the at least one applicator arm comprises a first applicator arm (left most liquid placement apparatus 18) for delivering fluid to the rhizosphere of the first row of plants and a second applicator arm (third liquid placement apparatus 18) for delivering fluid to the rhizosphere of the second row of plants;
a storage position (position during transport).
Claim(s) 1-3, 7, 9, 10, 11, 13-15 and 24 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (4,439,948). 
Brown et al. disclose a fluid applicator for applying fluid to plants in rows (under sprayer assembly 40) having a row (under nozzle assembly 36) between the plants in a field comprising:
a vertical support or a frame 12 to be positioned during operation between a first row of plants and a second adjacent row of plants;
at least one applicator arm 18 (including beam 34 and bar 42) connected to the vertical support or the frame;
a first nozzle 40 disposed on the at least one applicator arm to apply fluid a rhizosphere of the first row of plants during operation;
a second nozzle 36 disposed on the at least one applicator arm to apply fluid towards a middle of the row between the first and second rows of plants;

wherein the first nozzle is orificed to deliver a first selected amount of fluid to the rhizosphere of the plants, and the second nozzle is orificed to deliver a second selected amount of fluid to the row between the plants;
wherein the plants in rows comprises the first row of plants and the second row of plants (col. 2, ll. 58-60), wherein the at least one applicator arm comprises a first applicator arm for delivering fluid to the rhizosphere of the first row of plants and a second applicator arm for delivering fluid to the rhizosphere of the second row of plants (col. 2, ll. 59-60);
wherein the at least one applicator arm is actuated by an actuator 20 to move the applicator arm from a position in the row between the first and second rows of plants to a position (lowered or raised by floatation controlled by gauge wheel 20) adjacent to the first row of plants to apply the fluid in the rhizosphere;
wherein the at least one applicator arm comprises a first applicator arm actuated by a first actuator and a second applicator arm actuated by a second actuator (col. 2, ll. 59-60);
wherein the at least one applicator arm has a storage position for transport that is at least one of above ground and in a middle of the row (the applicator arm inherently has a storage position for transport because it must be transported and when the applicator arm is transported it is above the ground);

wherein the at least one applicator arm comprises a first applicator arm connected to a first pivot arm 12 disposed about a first pivot, a second applicator arm connected to a second pivot arm disposed about a second pivot, a first actuator for actuating the first pivot arm to pivot about the first pivot, and a second actuator for actuating the second pivot arm to pivot about the second pivot (col. 2, ll. 59-60), wherein the first pivot and the second pivot are disposed on a frame or a base 10;
wherein the second nozzle is disposed on the at least one applicator arm to apply fluid only to the middle of the row between the first and second rows of plants (the device of Brown et al. has the capability to perform this function when the pressure is reduced such that the spray from nozzle assembly 36 cannot reach the first and second rows of plants).

Claim Rejections - 35 USC § 103
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (4,439,948). 
Brown et al. disclose the limitations of the claimed invention with the exception of the second selected amount of fluid being greater that the first selected amount of fluid.  The amount of fluid sprayed is dependent of the amount of herbicide, insecticide and/or fungicide needed in between rows of plants and on the plants.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided a greater .

Response to Arguments
Applicant's arguments filed October 20, 2021 have been fully considered but they are not persuasive.  
Applicant argues that Muff fails to disclose any type of nozzle.  Muff discloses nozzles (round outlet at the end of hoses162a,b).
Applicant argues that Muff does not have the ability to apply fluid in a rhizosphere of plants.  Applicant’s argument is not commensurate in scope with the claimed invention.  The claims (at least claim 1) do not require application of fluid in a rhizosphere of plants.
Applicant argues that, in Brown et al, the nozzles are not disposed on the main frame 18.  The nozzles are disposed on the main frame 18 because the nozzles are connected to the main frame 18 by beam 34 and bar 42.  Beam 34 and bar 42 are considered parts of the main frame 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK